Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated December 5, 2019, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed December 6, 2019 through November 19, 2020 

have been considered.


Claim Objections

 	Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. [US Patent Application # 20060126419].
With respect to claim 1, Hong et al. disclose a method for memory block management, the method comprising: identifying a first group of bit lines corresponding to memory blocks of a 3-dimensional memory array [s810 of fig. 8]; biasing the first group of bit lines to a first voltage using respective bit line biasing transistors [par. 0049 – biasing transistors are inherent within the memory cell array structure]; identifying, for each memory block, respective sub-memory blocks corresponding to word lines of each memory block that intersect the first group of bit lines [the sub-arrays are divided based on word line/bit line – pars. 0021-0022]; and logically grouping memory addresses of memory cells for each respective sub-memory block associated with the first group of bit lines [s820 or s830 of fig. 8].
With respect to claim 2, Hong et al. disclose performing an operation on at least one sub- memory block.  See par. 0043.

With respect to claim 3, Hong et al. disclose the operation includes an erase operation.  See par. 0003.  In the cited section, Hong et al. indicated that the invention pertains to configuration of a memory cell array block, and the method of address the memory cell array.  It is inherent that a memory cell array serves to store, read and erase data.

10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. [US Patent Application # 20060126419].
With respect to claim 10, Hong et al. disclose a controller [par. 0016] comprising: a bus interface in communication with a plurality of memory blocks of a 3-dimensional memory array [this is an inherent structure in a memory chip – par. 0016]; and a processor [this is inherent to issue any command/instruction – par. 0016] configured to: identify a first group of bit lines corresponding to the memory blocks [s810 of fig. 8]; bias the first group of bit lines to a first voltage using respective bit line biasing transistors [par. 0049 – biasing transistors are inherent within the memory cell array structure]; identify, for each memory block, respective sub-memory blocks corresponding to word lines of each memory block that intersect the first group of bit lines [the sub-arrays are divided based on word line/bit line – pars. 0021-0022]; and logically group memory addresses of memory cells for each respective sub- memory block associated with the first group of bit lines [s820 or s830 of fig. 8].  It is noted that there needs to be a conductive line [bus] as well as a processor to read/write data stored in a memory cell block.
With respect to claim 11, Hong et al. disclose the processor is further configured to perform an operation on at least one sub-memory block.  See par. 0043.
With respect to claim 12, Hong et al. disclose the operation includes an erase operation.  See par. 0003.  In the cited section, Hong et al. indicated that the invention pertains to configuration of a memory cell array block, and the method of address the memory cell array.  It is inherent that a memory cell array serves to store, read and erase data.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. [US Patent Application # 20060126419].
With respect to claim 19, Hong et al. disclose a method for defining sub-memory blocks in a memory system, the method comprising: identifying a plurality of bit line groups corresponding to memory blocks of a [s810 of fig. 8]; biasing each bit line group of the plurality of bit line groups to a respective voltage using bit line biasing transistors corresponding to each respective bit line group of the plurality of bit line groups [par. 0049 – biasing transistors are inherent within the memory cell array structure]; identifying, for each memory block, respective sub-memory blocks corresponding to word lines of each memory block that intersect with respective ones of the bit line groups of the plurality of bit line groups [the sub-arrays are divided based on word line/bit line – pars. 0021-0022]; and logically grouping memory addresses of memory cells for each respective sub-memory block [s820 or s830 of fig. 8].
With respect to claim 20, Hong et al. disclose performing an erase operation on selected ones of the sub-memory blocks. See par. 0003.  In the cited section, Hong et al. indicated that the invention pertains to configuration of a memory cell array block, and the method of address the memory cell array.  It is inherent that a memory cell array serves to store, read and erase data.


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, the memory array includes a complementary metal-oxide semiconductor under the array memory structure (CUA).
-with respect to claim 5, the memory array includes a complementary metal-oxide semiconductor adjacent to the array memory structure (CAA).
-with respect to claim 6, each respective sub-memory block includes an 8- kilobyte sub-memory block.
-with respect to claim 7, each respective sub-memory block includes a 4-kilobyte sub-memory block.  
biasing the second group of bit lines to a second voltage, different from the first voltage, using respective bit line biasing transistors.
-with respect to claim 13, the memory array includes a complementary metal- oxide semiconductor under the array memory structure (CUA).
-with respect to claim 14, the memory array includes a complementary metal- oxide semiconductor adjacent to the array memory structure (CAA). 
-with respect to claim 15, each respective sub-memory block includes an 8- kilobyte sub-memory block.
-with respect to claim 16, each respective sub-memory block includes a 4- kilobyte sub-memory block.
-with respect to claim 17, the processor is further configured to: identify a second group of bit lines corresponding to the memory blocks; and bias the second group of bit lines to a second voltage, different from the first voltage, using respective bit line biasing transistors.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications

 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 20, 2021